{¶ 26} I respectfully dissent.
 {¶ 27} The issue before us is not whether a jury verdict was against the manifest weight of the evidence. The issue is whether the trial court judge made a mistake by taking the word "operate," which is defined by statute, and amplifying the definition in a way that made it seem much more likely that the defendant would be found guilty. I believe the trial court should simply have given the statutory definition of "operate" and then let the jury decide whether or not causing a vehicle to swerve is the same as causing a vehicle to move. The trial judge, in his charge, decided that key issue for the jury, thereby invading the province of the jury.
 {¶ 28} The majority opinion sanctions a revised definition of "operate" that leads to some clearly absurd results. A pedestrian who steps in front of a moving vehicle and forces the driver to swerve to miss him or her could be someone who "operated" the vehicle. Apparently, the pedestrian, if under the influence, would be guilty of OVI for having "operated" the vehicle. If the pedestrian had no operator's license, the pedestrian would be guilty of operating a motor vehicle without a valid license.
 {¶ 29} The jury charge sanctioned by the majority in this case allows operation by a person not inside the motor vehicle and not touching the motor vehicle. I do not believe that is what the legislature intended when it defined "operate." What the legislature intended was to correct the absurd definition of operation created *Page 328 
by case law in which a person who was doing the right thing by sleeping off his or her intoxication was to be found guilty of operating a motor vehicle.
 {¶ 30} The courts really should not be expanding statutory definitions to encourage juries to reach verdicts that individual trial judges would like to see in a given case. Instead, the courts should be trusting juries to reach the correct verdict in a given case. We have a constitutional right to a trial by jury for a reason. The framers of our constitutions wanted important decisions about a person's guilt or innocence to be made by average citizens, not persons drawing a government paycheck. We should respect that right.
 {¶ 31} Again, I respectfully dissent.